Title: Thomas Jefferson to Jeremiah A. Goodman, 5 March 1813
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          Dear Sir Mar. 5. 13.
          I avail myself of the few minutes mr Burwell stops here, to drop you a line by him. on reciept of your information that the flour would all go down the ensuing week, I wrote to mr Gibson the moment any tolerable price could be got, to sell as much as would enable him to remit you 250.D. which I expect he has done by this time. this will enable you to pay the debts of which you gave me a note—to wit.
          
            
               Noel. for plank.
              4–18–7
            
            
               Scott. for do 
              19–
            
            
               Brown a horse
              19–10–
            
            
               Whitton steers
              13–10
            
            
               Clark lime
              15–
            
            
              your own advances
              6–3–5
            
            
              balance for cotton
              6–18
            
            
              
              75–
            
          
           Maria is becoming a capital spinner. she does her ounce & a half a day per spindle on a 12. spindle machine & will soon get to 2. ounces which is a reasonable task. she learnt from a girle younger than herself, in 4. or 5. days. this shews it to be so easy that it will not be necessary for Hanah Aggy to come down, as she can learn from Maria. of Sally we can make nothing at all. I never saw so hopeless a subject. she seems neither to have the inclination nor the understanding to learn. she is now weaving one yard a day with the flying shuttle and of such stuff as will not be worth giving to children. I have given her notice that she shall have some days trial more, and if there be no improvement, she must cease to spoil more cloth and go out to work with the overseer until I send up Maria & the 2. machines for Maria & Aggey, which will be in April, and she must then  change places with the most promising of those you have in the ground. still it is possible she may come to for much is owing to the distraction of mind which the courses she has taken to have occasion. in making your spinning house let the door be 4f. 6.I. wide in the clear to let in the machine of 24. spindles. Accept my best wishes.
          
            Th:
            Jefferson
         